o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-127880-11 number release date uil 30d the honorable mark r warner united_states senate washington dc dear senator warner thank you for your letter dated date on behalf of your constituent ------------------------- -------------------wrote about potential abuse of the sec_30d tax_credit when multiple parties claim the credit for the same vehicle he suggested a possible way to prevent such abuse the energy improvement and extension act of provided a credit for new qualified plug-in electric drive motor vehicles under sec_30d of the internal_revenue_code the american_recovery_and_reinvestment_act_of_2009 the act amended sec_30d for vehicles acquired after date section a of the act the amendment changed sec_30d to narrow the scope of eligible vehicles and reduce the maximum amount of the credit available for a vehicle to its present level of dollar_figure the initial user of the vehicle who must acquire the vehicle for use or lease and not for resale is the only individual who qualifies for the credit sec_30d of the code -------------------suggested that we amend form_8936 on which taxpayers claim the sec_30d credit to require a claimant to list the vehicle identification_number vin as a means of preventing multiple individuals from claiming the credit for the same vehicle we appreciate ---------------------suggestions on this issue the current draft of the form_8936 does require that a claimant list the vin of a vehicle to claim the credit i hope this information is helpful in responding to ------------------ please contact me at ------- ------------- if i can assist you further sincerely charles b ramsey chief branch passthroughs special industries
